IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE: SMITH & NEPHEW BIRMINGHAM * MDL No. 2775

HIP RESURFACING (BHR) HIP * Master Docket No. 1:17-md-2775
IMPLANT PRODUCTS LIABILITY *
LITIGATION *

* JUDGE CATHERINE C. BLAKE

* THIS DOCUMENT RELATES TO

* CERTAIN BHR TRACK CASES

* ’

oe Sg oR ok
MEMORANDUM

Now pending is Smith & Nephew’s (“S&N”) motion to dismiss all or most of the claims
in 27 BHR track cases! as time barred, (ECF 1755). In response to S&N’s motion, the plaintiffs
have asked the court for leave to file amended short form complaints in the identified cases to
add facts relevant to the accrual of the plaintiffs’ claims, and have attached proposed amended
short form complaints to their responsive pleadings.

The motion has been fully briefed. Lead plaintiffs’ counsel filed a response on behalf of
all plaintiffs, (Lead Opp’n, ECF 1897), and the plaintiffs in three cases filed a separate,
supplemental response, (McPherson et al. Opp’n, ECF 1870). Oral argument was heard on
December 18, 2019. For the reasons explained below, the plaintiffs’ request for leave to amend

will be denied, and S&N’s motion will be granted in part and denied in part.

 

1 S&N initially moved to dismiss claims in 34 cases, but has withdrawn the Motion as to the following cases: Betiers
v. Smith & Nephew, Inc., CCB-17-1044; Cleveland v. Smith & Nephew, Inc., CCB-17-1037; Difaico v. Smith &
Nephew, Ine., CCB-18-2820; Nrekie v. Smith & Nephew, Ine., CCB-18-1607; Valente v. Smith & Nephew, Inc.,
CCB-18-2402; and Walker v. Sith & Nephew, Inc., CCB-17-1036. The court dismissed Xwatra v. Smith &
Nephew, Inc., CCB-18-2436, on October 16, 2019. (ECF 1839, 1840). The court dismissed Oliver v. Sinith &
Nephew, Inc., CCB-18-3711, on October 23, 2019, (ECF 1885), and there is a pending motion for reconsideration,
(ECF 1888). For the purposes of this memorandum, the court will treat Oliver as if it had not been dismissed, and
for the reasons explained herein, Oliver’s motion for reconsideration will be denied as moot. Bentley v. Sinith &
Nephew, Inc., CCB-19-931, is a THA track case that appears to have been included erroneously.

1
BACKGROUND

~ S&N previously filed a motion to dismiss 55 BHR track cases as time barred under
applicable state law. (ECF 795). S&N argued that each relevant state statute of limitations
inquiry could be resolved by looking to two dates: (1) when the complaint was filed; and (2)
when the plaintiff received revision surgery. On November 19, 2018, the court granted in part
and denied in part the motion to dismiss: (ECF 1190, 1191). The court generally declined to mule
on the timeliness of claims subject to a discovery rule, because the determination of when a
claim accrues under a discovery rule is fact-intensive and thus unsuited to decision at the motion
to dismiss stage. Where S&N identified claims arising in states without applicable discovery
rules, however, the court dismissed claims that were clearly time barred on the face of the
complaint. The court also dismissed several claims arising in states with applicable discovery
rules, where the claims were untimely even based on the plaintiffs’ theory of accrual. The court
ascertained the plaintiffs’ theory of accrual by looking to the Master Amended Consolidated
Complaint (““MACC”). Paragraph 268 of the MACC states that “Plaintiffs” statute of limitation
would have begun to run from the recall date in September 2015, or the date of his revision
surgery, whichever is later.” (MACC { 268, ECF 124).

The use of a MACC in this multidistrict litigation was first proposed by the plaintiffs.

(ECF 76). In their “Motion for Case Management Order No. 3 for the Adoption of a Master
Complaint to Maximize the Efficiency of this MDL,” the plaintiffs argued that “[a] master
complaint will increase the efficiency in this MDL by providing the Court with a single,
centralized, operative complaint for the Court to determine the viability of the claims of the
hundreds of plaintiffs with cases in this MDL.” (MACC Mot. at 1-2, ECF 76-1). “The purpose

of an MDL,” argued the plaintiffs, “is to manage hundreds of cases efficiently through devices

 
such as a master complaint -- not to have hundreds of plaintiffs continually file pleadings to
conform to the evidence as the case develops.” (/d. at 4). The plaintiffs proposed a process
whereby individual plaintiffs would file short form complaints that would supplement the
MACC and “highlight the specific facts of each plaintiff s allegations.” Ud. at 3).

Pursuant to Case Management Order (“CMO”) No. 3, (ECF 120), the plaintiffs filed the
MACC on August 11, 2017. CMO No. 3 stated that “[t]he MACC shall be deemed adopted by
and applicable to afl Plaintiffs in matters filed in or transferred to MDL 2775 before or after the
entry of this Order.” (CMO No. 3 at 2-3). In a joint motion, S&N and the plaintiffs proposed a
template for short form complaints, which included the statement that “Plaintiff adopts the
allegations of the Master Amended Consolidated Complaint . . . and all amendments to the
MACC,” and included a space for individual plaintiffs to write in exceptions or additions to their
adoption of the MACC. (ECF 115-2).

For over two years, individual cases have joined this MDL using the MACC and short
form complaints, the procedure first proposed by the plaintiffs. The parties—and the court—have
relied on the MACC throughout litigation of myriad pretrial issues. Indeed, the court specifically
referenced { 268 of the MACC in dismissing several cases as “untimely based on the plaintiffs’
theory of accrual.” (Nov, 19, 2018, Mem. at 4.6, ECF 1190).

S&N’s now-pending motion to dismiss expressly relies on the court’s reasoning in the
November 19, 2018, Memorandum. S&N first argues that five cases arising under Michigan law
and six cases arising under New York law should be dismissed because, as the court previously

determined, Michigan and New York do not have applicable discovery rules,” and the complaints

 

? As explained in Part IL, infra, New York technically has an applicable discovery rule, NY CPLR § 214-c, but the
tule is triggered by the discovery of symptoms rather than the discovery of the symptoms’ cause. New York’s
discovery rule, then, does not allow for delayed accrual in these cases.

3

 
were filed outside each states’ limitations period. S&N next argues that 16 cases should be
dismissed—tregardless of whether the relevant states have discovery rules—because the plaintiffs
adopt {| 268 of the MACC, rendering their claims untimely under the relevant state statute of
limitations. In response, the plaintiffs request leave to amend the short form complaints in certain
cases in order to allege additional facts regarding the accrual of the plaintiffs’ claims.
STANDARD OF REVIEW

To survive a motion to dismiss, the factual allegations of a complaint “must be enough to
raise a right to relief above the speculative level on the assumption that all the allegations in the
complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’
evidence sufficient to prove the elements of the claim. However, the complaint must allege
sufficient facts to establish those elements.” Walters v. McMahen, 684 F.3d 435, 439 (Ath Cir.
2012) (citation omitted), “Thus, while a plaintiff does not need to demonstrate in a complaint
that the right to relief is ‘probable,’ the complaint must advance the plaintiff's claim.‘across the
line from conceivable to plausible.” Jd. (quoting Twombly, 550 U.S. at 570). A court may
consider a statute of limitations defense on a motion to dismiss only “where the defense is
apparent from the face of the complaint.” Wright v. U.S. Postal Service, 305 F. Supp. 2d 562,
563 (D. Md. 2004).

ANALYSIS
I.
The threshold issue is whether the plaintiffs should be granted leave to amend their

complaints. In all but one of the cases subject to the motion to dismiss, the plaintiffs’ short form
complaints adopt the MACC in its entirety, including the theory of accrual in | 268.* Unless the
court grants leave to amend, the challenged claims are all time barred under the relevant state
statute of limitations.

Federal Rule of Civil Procedure 15 provides that “[t]he court should freely give leave [to
amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Fourth Circuit has held that
“leave to amend should be denied only when the amendment would be prejudicial to the
opposing party, there has been bad faith on the part of the moving party, or amendment would be
futile.” Matrix Capital Mgmt. Fund, LP v. BearingPoint, Inc., 576 F.3d 172, 193 (4th Cir. 2009),
S&N claims that in all but four cases, amendment would be futile, as the proposed amended
short form complaints continue to adopt the MACC in its entirety. (Reply at 12, ECF 1930).
With respect to the other four cases, S&N argues that the plaintiffs should be denied leave to
amend on the basis of futility or bad faith.

The court agrees with S&N that amendment would be futile in the casés where the
proposed amended short form complaints continue to adopt the MACC in full. The plaintiffs
have presented no arguments—either in written form or at oral argument—that the plaintiffs who
still adopt the MACC without exception should nonetheless escape dismissal of their claims.‘ In
Part II, the court will explain why the challenged claims in these cases are time barred under the

plaintiffs’ theory of accrual.

 

> The exception is Bentley v. Smith & Nephew, Inc., CCB-19-931, a THA track case that instead adopts the
allegations of the THA-specific MACC. As discussed in Part III, infra, the court will not grant S&N’s motion as to
Bentley. ‘

- 4 At oral argument, the court directly asked plaintiffs’ lead counsel about how the plaintiffs could “get around what’s
in Paragraph 268 and the position that’s been taken about limitations running either from revision surgery or
September 2015, the recall date.” Lead counsel responded that case specific facts support delayed accrual “to the
extent that an individual plaintiff disclaims that paragraph and says that that is not the ultimate accrual date.” (Dec.
18, 2019, Hig Tr. at 22:5-18, ECF 1973). Lead counsel made no additional arguments pertaining to individual
plaintiffs who do vof disclaim { 268.

 
The court also agrees that in the remaining four cases, the plaintiffs should be denied
leave to amend. With respect to one of the cases, Carlson v. Smith & Nephew, Inc., CCB-19-1 17,
amendment would be futile pursuant to this court’s November 19, 2018, ruling on Michigan’s
statute of limitations. See infra Part IL. With respect to the other three cases—/McPherson v.
Smith & Nephew, Inc., CCB-19-2 128; Gischer v. Smith & Nephew, Inc., CCB-19-2365; and
Shelton v. Smith & Nephew, Inc., CCB-18-1968—the court finds there is sufficient evidence of
bad faith to deny leave to amend.°

It has long been the plaintiffs’ position that individual actions accrued on the later of two
dates: the date of a plaintiff's revision surgery, or the date of the BHR recall.© This is, in some
cases, a more generous standard than that initially proposed by S&N, where the revision surgery
was the latest date that could constitute accrual. It is only now, in response to S&N’s motion to
dismiss claims as time barred, that certain plaintiff's seek to retract their theory of accrual and add
facts to the short form complaints in an attempt to avoid dismissal. Multiple courts have denied
leave to amend where a proposed amended complaint contradicts an assertion in a prior version
of the complaint. See, e.g, Airs Aromatics, LLC v. Opinion Victoria’s Secret Stores Brand

Mgmt., Inc., 744 F.3d 595, 600 (9th Cir. 2014) (“A party cannot amend pleadings to directly

contradic[t] an earlier assertion made in the same proceeding.”) (internal quotations omitted);

 

* The court applies the term “bad faith” in the sense applicable to analysis of a motion for leave to amend, rather
than as any personal criticism of plaintiffs’ counsel.
° This theory of accrual has been repeated since the filing of the MACC, For example, during an August 29, 2018,
hearing, the court and the plaintiffs had the following exchange:

THE COURT: Well, let me ask you, then. I thought you took the position in the

MACC, looking at Paragraph 268, there’s a sentence that says “Plaintiff's statute

of limitation would have begun to run from the recall date in September 2015 or

the date of his revision surgery, whichever is later.”

[PLAINTIFFS’ COUNSEL]: Yes, Your Honor.

THE COURT: J thought that was your position.

[PLAINTIFFS’ COUNSEL]: That is our position, and that's what we've pled in

the MACC.
(Aug. 29, 2018, Hr’g Tr. 33:21-34:4, ECF 921).

 
Davis v. Complete Auto Recovery Servs., Inc., No. CV JKB-16-3079, 2017 WL 6501761, at *2
(D. Md. Dec. 18, 2017) (finding that the plaintiffs “turnabout from the premise of her prior
amended complaint . . . is in bad faith”).’ One district court in this Circuit found that a plaintiff
acts in bad faith when he seeks to amend his complaint to avoid dismissal under a statute of
limitations. See Echols v. CSX Transp., Inc., No. 3:16CV294, 2017 WL 2569734, at *4 (ED. Va.
June 13, 2017), aff'd, 700 F. App’x 267 (4th Cir. 2017) (denying leave to amend where the
proposed amended complaint “merely changes the date on which [the plaintiff] contends he
began to experience respiratory problems in order to have his claims fit within the applicable
limitations period”). Two other district courts in this Circuit found bad faith where the timing of
a plaintiff's motion suggested a primary purpose of avoiding summary judgment. See Agbaje v.
Hargrave Military Acad., 328 F. Supp. 3d 539, 545 (W.D. Va. 2018) (denying leave to amend
where the plaintiff’ s “last-minute claims, filed on the same day as [the defendant’s} Motion for
Summary Judgment, were cléarly ari effort to salvage his case and avoid summary judgment”);
Ferguson v. Maita, 162 F. Supp. 2d 433, 441-42 (W.D.N.C. 2000), aff'd, 15 F. App’x 84 (4th
Cir. 2001) (denying leave to amend “where the motion to amend is predicated on a lack of
success in the litigation” and the plaintiffs “d[id] not dispute that they had been aware of the
facts on which [the new] claim [was] based since prior to filing the original complaint”).

Here, the plaintiffs admit that the proposal of ametided short form complaints is an
attempt to “get around or plead sufficient facts to ég¢ape a Motion to Disniiss even under [the
court’s] previous ruling.” (Dec. 18, 2019, Hr’g Tr. at 22:24, ECE 1973). The court, however,

cannot allow the plaintiffs to change course on their theory of acérual at this late stage simply to

 

? Unreported cases are cited for the soundness of their reasoning, not for any précedential value.

7
permit cases to stay in the MDL. Accordingly, the plaintiffs in the remaining four cases will be
denied leave to amend. See infra Part I1.®?
| IL.

S&N argues that certain claims in eleven cases are time barred pursuant to the court’s
ruling on the statutes of limitations in Michigan and New York. For the reasons explained in this
subsection, the court agrees.

Michigan:

SE&N claims that five cases are entirely time barred under Michigan law: (1) Geldner v.
Smith & Nephew, Inc., CCB-18-2800; (2) Clark v. Smith & Nephew, Inc,, CCB-18-2778; (3)
Kirsten v. Smith & Nephew, Inc., CCB-17-1079; (4) Carlson v. Smith & Nephew, Inc., CCB-19-
117; and (5) Thomas v. Smith & Nephew, Inc., CCB-19-2180. Michigan has a three-year statute
of limitations, Mich. Comp. Laws § 600.5805(2), (12), and no applicable discovery rule, id.

§ 600.5827.!° As the court previously ruled, Michigan actions thus accrue on the date of each
plaintiffs revision surgery. (Nov. 19, 2018, Mem. at 25). The plaintiffs in the cases identified

here all had their revision surgeries more than three years prior to the filing of their complaints.

 

* Upon review of the proposed amended complaints, the court also notes that the plaintiffs generally seek to delay
accrual of their actions until they had actual knowledge of their legal claims, (See, ¢.g., McPherson Opp’n at 8
(arguing at the plaintiffs’ claims did not accrue until they “stumbled” upon information about the BHR recall).
Possession of actual knowledge, however, is not the relevant benchmark. Even in states with discovery rules, a
plaintiff must pursue her legal claim with ordinary diligence. Information about potential claims arising from the
BHR device have been in the public domain for many years; S&N has been defending lawsuits related to the BHR
device since 2012, see, e.g., Tillman vy. Smith & Nephew, Inc., No. 12 C 4977, 2012 WL 6681698 (N.D. Til. Nov. 1,
2012), and SEN publicly recalled the device on September 10, 2015. Accordingly, even if the court were to allow
the plaintiffs to amend their complaints, it is likely that the proposed amended complaints do not allege sufficient
facts to invoke a state discovery mule.

° As the court will deny leave to amend, it need not address S&N’s argument that the court’s November 19, 2018,
determination on the plaintiff's theary of accrual constitutes “law of the case.”

1° Tn Michigan, a breach of express warranty claim related to an underlying personal injury claim is also subject to a
three-year limitations period. Stephenson y. C. R. Bard, Inc., No. 2:16-CV-11819, 2018 WL 650213, at *3 (S.D.W.
Va. Jan. 31, 2018) (citmg Hertzler v. Manshum, 200 N.W. 155, 157 (Mich. 1924)).

1] Plaintiff Geldner had her revision surgery on June 30, 2010, and filed suit on September 10, 2018, (ECF 941);
plaintiff Clark had her revision surgery on February 4, 2013, and filed suit on September 7, 2018, (ECF 940);
plaintiff Kirsten had his revision surgery on September 6, 2013, and filed suit on March 3, 2017, (ECF 200; CCB-
17-1079, ECF 1); plaintiff Carlson had his revision surgery on December 8, 2014, and filed suit on January 11,

8

 
First, the plaintiffs do not address plaintiff Clark’s case or appear to contest its
dismissal.'? Second, the plaintiffs state that because plaintiffs Kirsten and Geldner filed their
complaints within three years of the BHR recall, their cases are timely. (Lead Opp’n at 6). As the
relevant date for accrual purposes in Michigan 1s the date of the revision surgery, not the recall,
this argument fails. Third, the plaintiffs argue that plaintiff Thomas should be granted leave to
amend her complaint to add facts regarding the timing of discovery of her injury. (/d. at 17-18).
Given Michigan’s lack ofa discovery rule, however, any amendment regarding discovery would
be futile.

Fourth, the plaintiffs argue that plaintiff Carlson’s case should not be dismissed as
untimely because he was “specifically and expressly told by letter from the General Counsel at
Smith & Nephew that he did not have a legal claim.” (Lead Opp’n at 14). The letter, however,
cannot form the basis for tolling the statute of limitations. The letter, which was a response to a
settlement demand from Carlson, affirms the quality of S&N’s implants, states that a legal claim
may be preempted by federal law, and suggests that Carlson consult further with his legal advisor
(Lead Opp’n Ex. A, ECF 1897-1). This sort of lawyer’s statement, coming from a potential
adversary, does not relieve a plaintiff of their duty to exercise ordinary diligence in pursuing
legal claims. See Douglass v. NTI-TSS, Inc., 632 F. Supp. 2d 486, 493 (D. Md. 2009).
Accordingly, the five Michigan cases identified above will be dismissed.

New York:
S&N claims that three cases are entirely time barred under New York law: (1) Nichol v.

Smith & Nephew, Inc., CCB-18-2442; (2) Pagano v. Smith & Nephew, Inc., CCB-18-1619; (3)

 

2019, (ECF 1312); and plaintiff Thomas had her revision surgery on May 20, 2014, and filed suit on July 24, 2019,
(ECF 1682).

"? Clark has not filed a proposed amended short form complaint,

9
¥roman v. Smith & Nephew, Inc., CCB-19-2257. S&N further argues that all claims in another
three cases, except for the breach of express warranty claims, are time barred: (1) Grove v. Smith
& Nephew, Inc., CCB-18-955; (2) Nardelli v. Smith & Nephew, Inc., CCB-18-2373; and (3)
Surdo v. Smith & Nephew, Inc., CCB-18-1476.

Under New York’s discovery rule, a three-year statute of limitations applies to personal
injury claims arising from “the latent effects of exposure to any substance or combination of
substances.” NY CPLR § 214-c. This statutory period is triggered at the moment of discovery of
symptoms, rather than the discovery of the symptoms’ cause. Gaillard v. Bayer Corp., 986 F.
Supp. 2d 241, 245-46 (E.D.N.Y. 2013) (“The three year limitations period runs from the date
when plaintiff first noticed symptoms, rather than when a physician first diagnosed those
symptoms.” (quoting Galletta v. Stryker Corp., 283 F. Supp. 2d 914, 917 (S.D.N_Y. 2003))). As
the court previously ruled, under this discovery rule, a New York plaintiff's personal injury
claim accrued on the date of his or her revision surgery. (Nov. 19, 2018, Mem. at 25-26). The
plaintiffs in the cases identified here all had their revision surgeries more than three years prior to
the filing of their complaints.%

First, the plaintiffs argue that because Nardelli and Nichol filed their complaints within
three years of the BHR recall, their cases are timely. (Lead Opp’n at 7). But this argument fails;
under New York’s applicable discovery rule, the relevant date for accrual purposes is the date of
the revision surgery, not the recall. Second, the plaintiffs argue that the “unknown cause”

exception to New York’s discovery rule, NY CPLR § 214-c(4), applies to the identified

 

13 Plaintiff Nichol had her revision surgery on August 31, 2009, and filed suit on August 9, 2018, (ECF 874);
plaintiff Pagano had his revision surgery on March 23, 2013, and filed suit on June 5, 2018, (ECF 747); plaintiff
Vroman had his revision surgery on September 20, 2012, and filed suit on August 5, 2019, (ECF 1702); plaintiff
Grove had the second of two revision surgeries on February 5, 2015, and filed suit on April 2, 2018, (ECF 618);
plaintiff Nardelli had her revision surgery on May 4, 2015, and filed suit on August 2, 2018, (ECF 866); and
plaintiff Surdo had his revision surgery on May 28, 2014, and filed suit on May 23, 2018, (ECF 711).

10
plaintiffs’ claims and extends the limitations period. But, as the court previously ruled, the
“unknown cause” exception does not apply where, as here, the plaintiffs have not made a
showing that “technical, scientific or medical knowledge and information sufficient to ascertain
the cause of [the] injury had not been discovered, identified or determined” during the ordinary
three-year statutory period, see NY CPLR § 214-c(4). (Nov. 19, 2018, Mem. at 27).

Third, the plaintiffs argue that, pursuant to the doctrine of fraudulent concealment, S&N
should be equitably estopped from invoking a statute of limitations defense. New York law tolls
a limitations period where “the plaintiff is prevented from filing an action within the applicable
statute of limitations due to his or her reasonable reliance on deception, fraud or
misrepresentations by the defendant.” Putter v. N. Shore Univ. Hosp., 7 N.¥.3d 548, 552-53,
(2006). The plaintiffs claim generally that “[t]he allegations in the MACC are sufficient for the
Court to apply the doctrine of equitable estoppel and deny Smith & Nephew’s Motion in its
entirety,” (Lead Opp’n at 1), but do not offer any specific arguments as: to why accrual should be
tolled in the New York cases subject to the motion to dismiss.‘* Without more, the court cannot
consider an equitable estoppel argument.

Finally, New York applies a four-year statute of limitations for breach of warranty
claims. NY UCC § 2-725. As plaintiffs Nichol, Pagano, and Vroman’s actions accrued more than

four years before the filing of their complaints, their breach of warranty claims are also untimely.

 

'* The plaintiffs assert that “it is well settled in New York that issues of fact regarding equitable estoppel and
fraudulent concealment prevent a defendant from invoking the statute of limitations prior to trial.” (Lead Opp’n at
12). This statement of law, however, is too broad, seeming to suggest that a mere al/egation of fraudulent
concealment—unaccompanied by supporting evidence—bars a defendant from raising a statue of limitations
defense. The cases on which the plaintiffs rely do not support this contention. See Matter of Stever, 70 N.Y.2d 990,
992 (1988) (finding that on the particular factual record of the case, the petitioners were barred from asserting a
statute of limitations defense); see also Erbe v. Lincoln Rochester Tr. Co., 13 A.D.2d 211, 215 (1961) (recognizing
that where there is not “any basis in th[e] record for spelling out an estoppel,” a defendant may properly invoke a
statute of limitations defense).

11
Accordingly, all claims in Nichol, Pagano, and Vroman will be dismissed. All claims except for
the breach of express warranty claims in Grove, Nardelli, and Surdo will be dismissed.
II. -

S&N argues that certain claims in 16 cases are time barred under the relevant state’s
statute of limitations. The short form complaint in one case, Bentley v. Smith & Nephew, Inc.,
CCB-19-931, indicates that it is a THA track case. (ECF 1490). As S&N’s arguments for
dismissal pertain to BHR track cases, the court will deny the motion without prejudice as to
Bentley. The court agrees, however, that the claims in the other 15 cases identified in this
subsection are time barred under the plaintiffs’ theory of accrual. While these cases arise in states
that employ discovery rules that generally would be inappropriate for analysis on a motion to
dismiss, application of the theory of accrual set forth in the MACC may require dismissal of
even those claims arising in states with discovery rules, (See Nov. 19, 2018, Mem. at 4-5
(dismissing four claims subject to discovery rules as untimely under the plaintiffs’ theory of
accrual)).

Arizona:

S&N claims that one case, Martin v. Smith & Nephew, Inc., CCB-18-3744, is entirely
time barred under Arizona law, In Atizona, personal injury, product liability, and breach of
express warranty actions have a two-year statute of limitations. Ariz. Rev. Stat. § 12-542; Inre
Bos. Sci. Corp., Pelvie Repair Sys. Prod. Liab. Litig., No. 2:13-CV-14904, 2015 WL 1198545, at
*3 (S.D.W. Va. Mar. 16, 2015) (citing Wetzel v. Commercial Chair Co., 500 P.2d 314, 317
(Ariz. Ct. App. 1972)) (holding that a breach of express warranty claim related to an underlying

personal injury claim is subject to a two-year limitations period), Plaintiff Martin had her

12
revision surgery before the BHR recall,!°

so her claim accrued on September 15, 2015. As
Martin filed her complaint more than two years after the recall,'* her case will be dismissed.
Colorado:

S&N argues that the claims in Juliano v. Smith & Nephew, Inc., CCB-17-3422, are time
barred under Colorado law, except for the breach of express warranty and deceptive trade
. practices claims. Colorado applies a two-year statute of limitations to all tort actions, including
personal injury and products liability actions. Colo. Rev. Stat. § 13-80-102(1}(a)-(b); id. § 13-
80-106(1). In products liability cases, breach of express and implied warranties claims are
subject to a three-year statute of limitations. See Wieser v. Firestone Tire & Rubber Co., 596 F.
Supp. 1473, 1475 (D. Colo. 1984) (Colo. Rev. Stat. § 4-2-725 (citing. § 13-80-101(1)(a)), under
which contract claims are subject to a three-year of limitations period, applies to breach of
warranty claims arising in products liability cases).!” '* Plaintiff Juliano had her revision surgery
before the BHR recall,!° so her claims accrued on September 10, 2015. As Juliano filed her
complaint outside the limitations period for personal injury cases,”° all claims except for the
breach of express warranty and deceptive trade practices claims will be dismissed.
Georgia:

S&N claims that two cases are entirely time barred under Georgia law: Boissy v. Sniith &

Nephew, Inc., CCB-17-2837; and Brown v. Smith & Nephew, Inc., CCB-18-2589., In Georgia,

 

‘5 Martin’s revision surgery was on April 17, 2013. (ECF 1861).

1 Martin filed suit on December 5, 2018. (ECF 1861).

In Wieser, the court analyzed Colo, Rev. Stat. § 13-80-127.5, the then-operable products liability statute of
limitations. The current statute is codified at § 13-80-106 but is substantively identical.

'® The plaintiffs do not appear to contest that these statutes of limitations—which S&N identified in their motion to
dismiss, (Mot. Ex. B at 2 0.3, ECF 1755-3} apply to the Colorado plaintiffs’ claims.

1° Juliano had her revision surgery on April 22, 2015, (ECF 445).

*° Juliano filed her complaint on November 17, 2017. (ECF 445).

13
personal injury actions are subject to a two-year statute of limitations. Ga. Code § 9-3-33.2! As
plaintiffs Boissy and Brown had their revision surgeries before the BHR recall, their claims
accrued on September 10, 2015.” Boissy and Brown filed their complaints more than two years
after the recall.?* Accordingly, their cases will be dismissed.

Illinois:

S&N argues that all claims in McPherson v. Smith & Nephew, Inc., CCB-19-2128, and
Thompson v. Smith & Nephew, Inc., CCB-19-1446, except for the breach of express warranty
claims, are time barred under Illinois law. Illinois imposes a two-year statute of limitations for
personal injury and product liability claims. 735 Ill. Comp. Stat. 5/13-202, 5/13-213(d). Plaintiff
Thompson’s revision surgery was prior to the BHR recall,”* so his action accrued on September
10, 2015. Plaintiff McPherson had two revision surgeries, one before and one after the BHR
recall.?° The court thus measures the limitations period from the date of her second surgery:
November 25, 2015. Thompson filed his complaint more than two years after the recall,? and
McPherson filed her complaint more than two years after her second surgery.” Accordingly, all
claims in their cases, except for the breach of express warranty claims, will be dismissed.
Maryland: |

S&N argues that all claims in Henry v. Smith & Nephew, Inc., CCB-18-2843, except for

the breach of express warranty claim, are time barred under Maryland law. In Maryland,

 

2] Georgia’s two-year statute of limitations also applies to products liability and breach of warranty claims that stem
from personal injury claims. Wheeler v. Novartis Pharm. Corp., 944 F.Supp. 2d 1344, 1350-51 (S.D. Ga. 2013)
(citing Adair v. Baker Bros., Inc., 185 Ga. App. 807, 808 (1988).

22 Boissy had her first revision surgery on December 12, 2011, and her second on March 2, 2015. (ECF 346). Brown
had his first revision surgery on March 25, 2013, and his second on August 5, 2013. (ECF 928).

3 Boissy filed her short form complaint on September 22, 2017. (ECF 346). Brown filed his short form complaint
on August 21, 2018. (ECF 928).

24 Thompson had his revision surgery on August 12, 2013. (ECF 1557).

25 McPherson had her first revision surgery on March 11, 2015, and her second on November 25, 2015. (ECF 1672).
76 Thompson filed his complaint on May 17, 2019. (ECF 1557).

27 McPherson filed her complaint on July 19, 2019. (ECF 1672).

14
personal injury claims are subject to a three-year statute of limitations. Md. Code, Cts. & Jud.
Proc. § 5-101; Phillips v. G.D. Searle & Co., 884 F.2d 796, 797-98 (4th Cir. 1989) (“Under the
Maryland statutes, actions for negligence, strict liability and fraudulent misrepresentation are
barred three years after the cause of action accrues.”), Plaintiff Henry had his revision surgery
before the BHR recall, so his action accrued on September 10, 2015.28 As Henry filed his
complaint more than three years after the BHR recall,”’ all claims in his case, except for the
breach of express warranty claim, will be dismissed.
Montana:

S&N claims that Sides v. Smith & Nephew, Inc., CCB-19-431, is time barred under
Montana law. In Montana, personal injury claims are subject to a three-year statute of -
limitations. Mont. Code § 27-2-204. As plaintiff Sides had his revision surgery before the BHR.

12°

recall,” his action accrued on September 10, 2015. Sides filed his complaint more than three

years later>! Accordingly, his case will be dismissed >?

 

28 Henry’s revision surgery was on June 26, 2012. (ECF 951).

?° Henry filed his complaint on September 12, 2018. (ECF 951). The court notes that Henry’ s short-form complaint
is internally dated September 11, 2018, but was docketed on September 12, 2018. Even if the court were to treat
September 11, 2018, as the filing date, Henry’s claims would still be time barred. In Maryland, a period of time
described in a statute, such as a limitations period, “is generally computed such that ‘the day of the act, event, or
default after which the designated period of time begins to run is not included’ and ‘[t]he last day of the period so
computed is included,”” unless the last day of the period is a weekend day or holiday. See Mason v. Bd. of Educ. of
Baltimore Cty., 375 Md. 504, 507 (2003) (quoting Maryland Rule 1-203); see also MD GEN PROVIS § 1-302(a)—
(b). Here, Henry’s action accrued on September 10, 2015, meaning that the last day of the limitations period was on
September 10, 2018, which was a Monday. Henry’s filing, then, was untimely, regardless of whether the court
considers the complaint filed on September 11, 2018, or September 12, 2018.

*° Sides had his revision surgery on June 17, 2014. (ECF 1422).

3! Sides filed his complaint on February 13, 2019. (ECF 1422).

32 Sides also states a claim of deceptive trade practices and breach of express warranty, both of which are time
barred. See Osterman v. Sears, Roebuck & Co., 318 Mont. 342, 349 (deceptive trade practice claims are subject to
two-year limitations period); Duncan v. Sears, Roebuck & Co., No. CV-11-54-BU-DLC-CSO, 2012 WL 6569287,
at *4 (D. Mont. Oct. 31, 2012), report and recommendation adopted, No. CV 11-54-BU-DLC-CSO, 2012 WL
6586516 (D. Mont. Dec, 17, 2012) (breach of warranty claim arising from a tort claim is subject to a three-year
limitations period).

15

 
New Jersey:

S&N identifies two cases that it claims are entirely time barred under New Jersey law:
Marino v. Smith & Nephew, Inc., CCB-18-3142; and McDermott v. Smith & Nephew, Inc., CCB-
19-798. Under New J ersey law, a two-year statute of limitations applies to claims of personal
injury, product liability, and breach of express warranty. N.J. Stat. Ann § 2A:14-2(a); Goodman
v, Mead Johnson & Co., 534 F.2d 566, 570 (3d Cir. 1976) (§ 2A:14-2 “covers all personal injury
claims,” including negligence and breach of warranty). Plaintiffs Marino and McDermott both
had revision surgery before the BHR recall,** so their claims accrued on September 10, 2015. As

both plaintiffs filed their complaints more than two years after the BHR recall, their cases will be

dismissed,*4
North Carolina:

S&N claims that Garner v. Smith & Nephew, Inc., CCB-19-2274, is entirely time barred
under North Carolina law. In North Carolina, personal injury and breach of warranty claims are
subject to a three-year statute of limitations. N.C. Gen. Stat. § 1-52(16) (three-year statute of
limitations for personal injury claims); Dellinger v. Pfizer Inc., No. 5:03CV95, 2006 WL
2057654, at *5 (W.D.N.C. July 19, 2006) (citing Bernick v. Jurden, 306 N.C. 435, 444-45
(1982)) (“North Carolina extends personal injury as an essential element in breach of express and
implied warranty cases, thereby triggering a three-year statute of limitations.”). Plaintiff Garner

had his revision surgery before the BHR recall,*° so his claims accrued on September 10, 2015. |

 

33 Marino had his revision surgery on August 19, 2015, (ECF 1107), and McDermott had his revision surgery on
March 31, 2014, (ECF 1467).

4 Marino filed his short-form complaint on October 10, 2018, (ECF 1107), and McDermott filed his short-form
complaint on March 15, 2019, (ECF 1467)

35 Garner’s revision surgery was on September 25, 2014. (ECF 1708)

16

 
As Garner filed suit more than three years after the recall,*° his claims are time barred, and his
case will be dismissed.
Utah:

S&N claims that Fisher v. Smith & Nephew, Inc., CCB-1 8-2698, is time barred under
Utah law. In Utah, personal injury and breach of warranty claims arising from an alleged
defective product are subject to a two-year statute of limitations. Utah Code § 78B-6-706;
Davidson Lumber Sales, Inc. v. Bonneville Inv., Inc., 794 P.2d 11, 16 (Utah 1990) (personal —
injury statute of limitations period applies to breach of implied warranty claims brought as part
’ ofa personal injury claim). Plaintiff Fisher had revision surgery before the BHR recall,*’ so his
action accrued on September 10, 2015. As Fisher filed suit over two years later,** his case will be
dismissed.

Wisconsin:

SEN claims that Oliver v. Smith & Nephew, Inc., CCB-18-3711, is entirely time barred
under Wisconsin law. In Wisconsin, personal injury claims—and breach of warranty claims
arising therefrom—are subject to a three-year statute of limitations. Wis. Stat. § 893.54{a); Forst
v. SmithKline Beecham Corp., 602 F. Supp. 2d 960, 964 (E.D. Wis. 2009) (three-year statute of
limitations applies to breach of warranty claims stemming from an underlying tort claim).
Plaintiff Oliver had revision surgery before the BHR recall,*® so his action accrued on September

10, 2015. He initiated suit over three years later.” Accordingly, Oliver’s case will be dismissed.

 

*° Garner filed his short-form complaint on August 7, 2019. (ECF 1708).
*’ Fisher’s revision surgery was on November 20, 2014. (ECF 923).

*8 Fisher filed his short-form complaint on August 30, 2018, (ECF 923).

* Oliver’s revision surgery was on December 20, 2013. (ECF 1222),

“° Oliver filed his short-form complaint on December 2, 2018. (ECF 1222)

17
Oregon/Washington:

S&N claims that Gischer v. Smith & Nephew, Inc., CCB-19-2365, is entirely time barred
under Oregon law. Plaintiff Gischer states that her case arises under Washington, not Oregon
law. (McPherson et al. Opp’n at 5). S&N counters that Gischer’s claims are time barred under
Washington law as well. In Washington, personal injury and breach of warranty claims premised
on a theory of products liability are subject to a three-year statute of limitations. Wash. Rev.
Code § 7.72.060(3); Martin v. Patent Scaffolding, 37 Wash. App. 37, 39-41 (1984). Gischer had
her revision surgery before the BHR recall,*! so her claims accrued on September 10, 2015. She
filed her complaint more than three years later.*” Gischer’s claims are thus untimely in
Washington as well as in Oregon, which has a shorter limitations period? Accordingly,
Gischer’s case will be dismissed.

Virginia:

S&N claims that Shelton v. Smith & Nephew, Inc., CCB-18-1968, is entirely time barred
under Virginia law. In Virginia, personal injury.claims—and breach of warranty claims arising
therefrom—are subject to a two-year statute of limitations. Va. Code § 8.01-243(A); Torkie-Tork
v. Wyeth, 739 F. Supp. 2d 887, 890-91 (E.D. Va. 2010) (applying two-year statute of limitations
to the negligence, product liability, and breach of warranty claims within a personal injury

action). Plaintiff Shelton had his revision surgery before the BHR recall,** so his action accrued

 

“| Gischer’s revision surgery was on June 24, 2014. (ECF 1721).

” Gischer filed suit on August 16, 2019, (ECF 1721).

43 In Oregon, personal injury claims are subject to a two-year statute of limitations. Or. Rev. Stat. § 12.110(1).
Products liability civil actions are also subject to a two-year limitations period, id. §§ 30.900, 30.905, and “under
Oregon law, a product liability civil action embraces all theories a plaintiff can claim in an action based on a product
defect including, for example, negligence, strict liability, breach of warranty, and fraudulent misrepresentation.”
Nat'l Interstate Ins. v. Beall Corp, No, 3:14-CV-01245-JE, 2015 WL 1137440, at *3 (D. Or. Mar. 11, 2015)
(quoting Simonsen v. Ford Motor Co,, 196 Or. App. 460, 466-67 (2004)) Gnternal quotation marks and further
citation omitted).

44 Shelton’s revision surgery was on May 14, 2013. (ECF 817)

18

 
on September 10, 2015. As he filed his complaint more than two years later,*° his case is time
barred and will be dismissed.
CONCLUSION
For the reasons stated above, S&N’s motion will be granted in part and denied in part. A

separate order follows.

[a4 [Ao te

Date Catherine C. Blake
United States District Judge

 

 

*° Shelton filed suit on June 28, 2018. (ECF 817).
19
